Citation Nr: 0931760	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lumbar spine disability 
based on aggravation.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
December 1970. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2004 
rating decision of VA Regional Office (RO) in Houston, Texas 
that denied service connection a lumbar spine condition on 
the basis of aggravation.

The case was remanded by a decision of the Board dated in 
October 2008.

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran asserts that while he may have had pre-existing 
low back disability, the rigors of service aggravated his 
condition beyond normal progression of the disease process 
such that service connection is warranted on the basis of 
aggravation.  

Review of the service treatment records reflects that the 
Veteran was treated for low back complaints in November 1970 
diagnosed as a congenital hemivertebrae at L5 with wedging on 
the right side.  Although no disqualifying defect was noted 
on service entrance July 1969, clinical history obtained 
during the course of his military service indicated that he 
had had a back problem for several years prior to entering 
active duty.  It was recommended he be separated on the basis 
of the congenital preexisting condition.  His DD Form 214 
notes a separation code of 277 which signifies physical 
disability existing prior to service.  

The Veteran filed a claim for service connection for a low 
back disorder in March 2004.  Private post service clinical 
records dating from 1990 show a notation of back pain in 1992 
and worsening symptomatology thereafter leading to surgery.  
VA has denied service connection for low back disability on 
the basis that the condition pre-existed service and was not 
aggravated therein.  

It is well extablished that VA's General Counsel has held 
that to rebut the presumption of soundness at service 
entrance (38 U.S.C. § 1111 (West 2002 & Supp. 2008), VA must 
show by clear and unmistakable evidence that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004) and Cotant v. 
Principi, 17 Vet. App. 116 (2003), VAOPGCPREC No. 3-2003 
(July 16, 2003).  The record does contain any opinion to this 
effect and the appellant has never had a VA compensation and 
pension examination.  It is well established that the VA 
adjudicator is not free to substitute his or her own judgment 
for that of an expert. See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Under the circumstances, the Board finds 
that the current clinical record is insufficiently developed 
to definitively conclude that a back disorder clearly and 
unmistakably pre-existed service and was not aggravated 
therein.  Therefore, a current VA examination, to include a 
medical opinion is required.

The fulfillment of the VA's statutory duty to assist the 
Veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be 
scheduled for an examination by a 
VA orthopedist.  The claims file 
and a copy of this remand must be 
made available to and be reviewed 
by the examiner. The examiner 
should indicate if the claims 
folder is reviewed.  The 
examination report should reflect 
consideration of the veteran's 
medical history, current 
complaints, and other assertions, 
etc.  Based on a thorough review 
of the evidence and physical 
examination, the examiner should 
provide opinions as to the 
following: a) does the clinical 
evidence reflect that the veteran 
clearly and unmistakably had a 
back problem prior to entering 
active duty? b) If so, whether it 
is at least as likely as not that 
pre-existing back disability 
permanently increased in severity 
in service beyond natural 
progression of the underlying 
disease process?; and c) Whether 
current back disability is more 
likely than not of post service 
onset and unrelated to service.

The findings and well-rationalized 
opinions to the questions 
presented should be set forth in 
detail in a narrative report.

2.  The Veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report. See 38 C.F.R. § 3.655 
(2009).

3.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

